Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 12 is the broadest independent claim. Claim 12 recites a method of determining one or more blood pressure measurements with the method including the steps of: inflating an inflatable cuff configured to encompass a limb of a monitored patient, receiving a first data signal indicative of pressure inside the inflatable cuff during inflation, determining a first blood pressure of the monitored patient based at least in part on the received first data signal, assigning a confidence level, by a processor, to the first blood pressure measurement and determining, by the processor, whether the confidence level satisfies a threshold confidence level. The claim further states that based at least in part on a determination that if the confidence level does satisfy the threshold confidence level to then determine to not determine another blood pressure during a deflation of the inflatable cuff and to cause a display to display at least the first blood pressure. The claim further states that based at least in part on a determination that the confidence level does not satisfy the threshold confidence level to then determine another blood pressure during a deflation of the inflatable cuff, and to cause a display to display at least one of the first blood pressure measurement or the second blood pressure measurements. 
	The closest prior art of record is Blansett in view of Moon in view of Becker in view of Muehsteff in view of Hersh. Blansett in view of Moon in view of Becker in view of Muehsteff in view of Hersh discloses a method of determining one or more blood pressure measurements with the method including the steps of inflating an inflatable cuff configured to encompass a limb of a monitored patient, receiving a first data signal 
However, Blansett in view of Moon in view of Becker in view of Muehsteff in view of Hersh does not disclose determining, by the processor, whether the confidence level satisfies a threshold confidence level. Furthermore, nothing in view with Blansett in view of Moon in view of Becker in view of Muehsteff in view of Hersh obviates this deficiency. It is important to note that using a processor to determine if a confidence level satisfies a threshold is not allowable by itself. The prior art of blood pressure diagnostics discloses processers that use thresholds in many different applications. In fact, the prior art discloses many of the claimed individual features when considered alone. However, the claimed blood pressure method combines several of these redundancy to perform another measurement using a different type measuring technique if the first measurement has questionable accuracy. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792